Exhibit 10.(p)

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

On April 23, 2009, the Compensation & Organization Committee of the Board of
Directors approved annual base salaries reflecting a 20.6% salary reduction for
Mr. Surma and 10% salary reductions for the other named executive officers. The
salary reductions were announced on April 27, 2009, and became effective on
July 1, 2009. On January 25, 2010, the Compensation & Organization Committee
approved a revised base salary for Mr. Garraux based on his assumption of
additional duties in connection with a reduction to the number of executives in
2009. As of the date of this filing, the base salaries for our named executive
officers are as follows:

 

J. P. Surma

   $ 1,000,000

J. H. Goodish

   $ 675,000

G. R. Haggerty

   $ 526,500

J. D. Garraux

   $ 475,000

D. H. Lohr

   $ 418,500

The named executive officers listed above are also provided the following
perquisites: limited personal use of corporate aircraft and automobiles; lunch
service supplement; club memberships; financial planning and tax preparation
services; annual physical examinations; a parking supplement; personal use of
corporate properties; tickets to entertainment and sporting events; and, in the
case of executives on foreign assignment, the services of a driver as well as
security, housing and utility benefits.